Exhibit 10.2

AMENDMENT TO

CONSENT AND AMENDMENT NO. 1

TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT TO CONSENT AND AMENDMENT NO. 1 (this “Amendment”) is entered into
as of March 28, 2012, by and among HUTCHINSON TECHNOLOGY INCORPORATED, a
corporation organized under the laws of the State of Minnesota (“HTI”) (HTI and
each other Person who becomes a Borrower under the Loan Agreement referred to
below, each a “Borrower”, and collectively “Borrowers”), the financial
institutions set forth on the signature pages hereto (each a “Lender” and
collectively, “Lenders”) and PNC Bank, National Association as agent for Lenders
(in such capacity, “Agent”).

BACKGROUND

Borrowers, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of September 16, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.

Borrowers, Agent and Lenders entered into that certain Consent and Amendment
No. 1 to Revolving Credit and Security Agreement, dated February 6, 2012
(“Amendment No. 1”), pursuant to which Agent and Lenders consented to the
Transactions (as defined in Amendment No. 1) and amended certain provisions of
the Loan Agreement.

Borrowers have informed Agent and Lenders that the Rights Offering (as defined
Amendment No. 1), which Agent and Lenders consented to pursuant to Amendment
No. 1, will be converted to a private placement to certain holders of the 3.25%
Convertible Subordinated Notes to purchase up to 40,000 units, each consisting
of $1,000 principal amount of 8.50% Senior Secured Second Lien Notes due 2017 of
HTI and a warrant to purchase 96.725 shares of HTI’s common stock (the “Private
Placement”).

Borrowers have requested that Agent and Lenders (i) consent to the Private
Placement, including the use of up to $20,000,000 of residual proceeds from the
Private Placement to purchase the 8.50% Convertible Senior Notes in the Tender
Offers (as defined in Amendment No.1), and (ii) make certain amendments to
Amendment No. 1 in connection with the Transactions, and Agent and Lenders are
willing to do so on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendment to Amendment No. 1. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, Amendment No. 1 is hereby amended as
follows:

(a) Sub-clause (iii) of the second Background paragraph is amended and restated
in its entirety as follows:

“(iii) a private placement to certain holders of the 3.25% Convertible
Subordinated Notes to purchase up to 40,000 units, each consisting of $1,000
principal amount of 8.50% Senior Secured Second Lien Notes due 2017 of HTI and a
warrant to purchase 96.725 shares of HTI’s common stock (the “Private
Placement”)”

(b) Section 2 is amended and restated in its entirety as follows:

“2. Consent. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below, notwithstanding anything to the contrary set forth in
Section 7.17 of the Loan Agreement, Agent and Lenders agree that HTI may
repurchase a portion of the 8.50% Convertible Senior Notes in an aggregate
principal amount not exceeding $26,700,000 from the proceeds of the Private
Placement.”

(c) Section 3(a)(i) is amended by amending and restating the definitions of
“8.50% Senior Secured Second Line Notes” and “Intercreditor Agreement” in their
entirety as follows:

“8.50% Senior Secured Second Lien Notes” shall mean HTI’s 8.50% Senior Secured
Second Lien Notes due January 15, 2017, issued under the 8.50% Senior Secured
Second Lien Note Indenture in an aggregate original principal amount of up to
$108,700,000, as amended, restated, supplemented or otherwise modified in
compliance with the terms of this Agreement.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement
between Agent, as senior agent, and Wells Fargo Bank, National Association, as
junior agent, in substantially the form of the draft attached to the Amended
Registration Statement, with such changes as are acceptable to Agent.

(d) Section 3(a)(i) is amended by adding the following defined term in its
appropriate alphabetical order:

“Amended Registration Statement” shall mean that certain Amendment No. 1 to
Borrower’s Registration Statement on Form S-1 filed with the SEC on February 24,
2012.

 

2



--------------------------------------------------------------------------------

(e) Section 3(c) is amended and restated in its entirety as follows:

“(c) Section 7.8 is amended by amending and restating sub-clause (vi) thereof in
its entirety to provide as follows:

“(vi) unsecured Indebtedness and Indebtedness secured only by Liens permitted by
clause (o) of the definition of Permitted Encumbrances, provided that the
aggregate outstanding principal amount of such Indebtedness shall not exceed the
greater of (i) $90,000,000 or (ii) the amount of 8.50% Senior Secured Notes
issued under the 8.50% Senior Secured Second Lien Note Indenture (but in any
event not to exceed $108,700,000), in each case at any given time and, except in
the case of unsecured Indebtedness the proceeds of which are used to repurchase
or repay Indebtedness under the Indenture Documentation, the terms and
conditions of such Indebtedness shall be satisfactory to PNC in its reasonable
discretion,””

(f) Section 5 is amended by amending and restating the first sentence thereof in
its entirety as follows:

“Borrowers shall deliver to Agent by no later than the earlier of August 31,
2012 or five months from the issuance of 8.50% Senior Secured Second Lien Notes,
the following, each in form and substance satisfactory to the Agent:”

3. Conditions of Effectiveness. This Amendment shall become effective on the
date on which Agent shall have received four (4) copies of this Amendment
executed by Borrowers, Agent and Lenders.

4. Representations and Warranties. Each Borrower hereby represents and warrants
as follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrowers and are enforceable against Borrowers
in accordance with their respective terms (except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or general principals of equity).

(b) Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement and all other
documents in connection therewith has been duly authorized by all necessary
corporate action on the part of the Borrowers, and do not contravene, violate or
cause the breach of any agreement, judgment, order, law or regulation applicable
to any Borrower.

(d) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.

(e) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement or the Obligations.

5. Effect on the Loan Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

(c) Except as otherwise expressly contemplated hereby, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

(d) This Amendment shall be an Other Document for all purposes under the Loan
Agreement.

6. Release. The Borrowers hereby acknowledge and agree that: (a) to their
knowledge neither they nor any of their Subsidiaries have any claim or cause of
action against Agent or any Lender (or any of Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, consultants or agents)
under the Loan Agreement or the Other Documents and (b) to their knowledge Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents. Notwithstanding the foregoing, Agent and each
Lender wish (and the Borrowers agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Borrowers (for themselves and their
respective Subsidiaries and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
do hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and

 

4



--------------------------------------------------------------------------------

causes of action, in each case, whether known or unknown, contingent of fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, except for a Released Party’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction, prior to the date
hereof arising out of, connected with or related in any way to the Loan
Agreement or any Other Document, or any act, event or transaction related or
attendant thereto, or Agent’s or any Lender’s agreements contained therein, or
the possession, use, operation or control in connection therewith of any of the
assets of the Borrowers, or the making of any advance thereunder, or the
management of such advance or the Collateral.

7. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York
(other than those conflict of law rules that would defer to the substantive law
of another jurisdiction).

8. Cost and Expenses. Borrowers hereby agree to pay the Agent, on demand, all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by Agent in connection with this Agreement and any
instruments or documents contemplated hereunder

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

HUTCHINSON TECHNOLOGY INCORPORATED By:  

/s/ David P. Radloff

Name:   David P. Radloff Title:   CFO PNC BANK, NATIONAL ASSOCIATION, as Agent
and Lender By:  

/s/ Marc J. Hansen

Name:   Marc J. Hansen Title:   VP

 

6